Citation Nr: 0702329	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-20 228	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma




THE ISSUE

Entitlement to service connection for claimed residuals of a 
right Achilles tendon tear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The March 2004 Statement of the Case also included claims of 
service connection for a right knee disorder and sinusitis, 
but the veteran indicated in his April 2004 Substantive 
Appeal that he was limiting the claims on appeal to the issue 
listed on the first page of this decision.  

In his April 2004 Substantive Appeal, the veteran also 
requested a hearing before a Veterans Law Judge, and this 
hearing was scheduled for January 2006.  He cancelled this 
hearing, however.  See 38 C.F.R. § 20.704(e).  



FINDING OF FACT

In January 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal was requested.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met in this case.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

Here, the veteran in this case has withdrawn this appeal, 
and, as such, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this matter, and the 
appeal is dismissed.  



ORDER

The appeal is dismissed.  



		
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


